Citation Nr: 0403211	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  02-03 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to the payment of accrued benefits.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The veteran had periods of active service from August 21, 
1950, to March 18, 1952, from June 30, 1952, to June 28, 
1956, from May 8, 1957, to March 3, 1961, and from March 13, 
1968, to April 11, 1969.  The record reflects that the 
veteran died on December [redacted], 1998, and the appellant in this 
case is the veteran's spouse.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an August 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which determined that the 
appellant's application for entitlement to accrued benefits 
was untimely filed.  In a December 2002 decision, the Board 
also determined that the claim was untimely filed.  The 
appellant then appealed this claim to the United States Court 
of Appeals for Veterans Claims (Court).  In July 2003, the 
Court issued an Order that vacated the Board's December 2002 
decision and remanded the appellant's claim to the Board for 
readjudication.  The Court agreed with the arguments raised 
in a July 2003 Joint Motion to Vacate and Remand filed by 
both parties on appeal, holding that VA was estopped from 
finding that the appellant's claim for entitlement to accrued 
benefits was untimely filed, and indicated that the 
appellant's claim should be reviewed on its merits.  
Accordingly, this matter was returned to the Board for 
further review.

The Board has determined that some limited additional 
development is required in this case prior to any final 
appellate review.  Accordingly, this appeal is remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify you if further action is required on 
your part. 




REMAND

At the time of his death in December 1998, the veteran had 
perfected appeals to the Board concerning claims for 
entitlement to service connection for post-traumatic stress 
disorder (PTSD), the residuals of a left leg injury, and 
chronic obstructive pulmonary disease (COPD).  

In a February 1998 letter provided as a description of the 
in-service stressors leading to PTSD, the veteran 
specifically identified his U.S. Marine Corps service as an 
infantryman in Korea from September 1950 to December 1950 as 
the period of time when his unit was involved in combat 
operations.  He reported that he served with A Company, 1st 
Battalion, 7th Marine Regiment, 1st Marine Division at that 
time, and that his unit participated in the Chosen Reservoir 
Campaign of the Korean War.  In October 1998, the veteran 
also submitted two letters from fellow servicemen from this 
period, averring that the veteran participated in combat 
operations then. 

The veteran's service personnel records confirm his service 
overseas in Korea from September 1950 to December 1950, as 
well as his status as an infantryman and involvement with the 
Chosen Reservoir Campaign, but these records are unclear as 
to his combat record.  The veteran's Form DD-214 Record of 
Separation from Service for this period of service does not 
confirm combat status.

At a March 1998 VA examination, the examiner diagnosed the 
veteran with PTSD.  The examiner further opined that even if 
the veteran was non-combat, he was "broken apart with his 
traumatic experience in Korea."

In order to receive accrued benefits, the appellant must show 
that the veteran, at the date of his death, was entitled to 
periodic monetary benefits under existing ratings or 
decisions, or those based on evidence in the claims file at 
the date of death.    38 U.S.C.A. § 5121 (West 2002); 
38 C.F.R. § 3.1000 (2003).  Evidence contained in the claims 
file at the date of death includes evidence deemed to be 
within VA's possession on or before the date of death, even 
if such evidence was not physically located in the claims 
file on or before the date of death.  Id.; see also Zevalkink 
v. Brown, 102 F.3d 1236, 1241-42 (Fed. Cir. 1996).  Post-
death evidence which may be considered in accrued benefits 
claims includes the following: (1) government records and 
records generated by or in VA control and which could 
reasonably be expected to be a part of the record; (2) 
evidence accepted after death for the purpose of verifying or 
corroborating evidence in the file; and (3) hospital or 
examination reports that may be deemed to be included in the 
term VA examination (within the meaning of 38 C.F.R. 
§ 3.327(b)(1) (2003)).  Hayes v. Brown, 4 Vet. App. 355, 360-
61 (1993).   

The Board observes that a veteran whose record does not 
substantiate that he directly participated in combat may 
still service-connect his claim for PTSD if a claimed in-
service stressor is supported by adequate corroboration, and 
not just his own lay testimony of the occurrence of the 
stressful event.  Corroboration of a claimed in-service 
stressor does not require, however, "that there be 
corroboration of every detail, including the veteran's 
personal participation in the identifying process."  Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997).  The Court recently 
held that the fact that a veteran was stationed with a unit 
that sustained attacks strongly suggests that the veteran 
was, in fact, exposed to these attacks.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002).

The Board therefore finds that, especially in light of 
Pentecost, developmental steps must be undertaken to attempt 
to obtain government records that may confirm that the 
veteran's unit underwent attack during the time he was a 
member of the unit.  Furthermore, in accordance with 
38 U.S.C.A. § 5121, 38 C.F.R. § 3.1000, and Hayes, this 
development is permissible at this stage of the appellant's 
accrued benefits claim.    

The Board also notes that, as the appellant's claim for 
accrued benefits has not yet been reviewed on the merits 
below, it would likely be error for the Board to do so in the 
first instance.  See Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Lastly, on November 9, 2000, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) into law.  The VCAA redefines 
the obligations of VA with respect to the duty to assist 
claimants, and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is generally 
applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Although development 
possibilities are admittedly limited for this claim, the 
appellant is still entitled to all appropriate VCAA notice 
and assistance as applicable here.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that this claim must be REMANDED for the following action:

1.  The claims file should be reviewed in 
order to ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed for this claim, consistent with 
all governing legal authority, to include 
Pelegrini v. Principi, No. 01-944, slip 
op. at 12 (U.S. Vet. App., Jan. 13, 
2004).

2.  In an attempt to verify the veteran's 
reported in-service stressors, the United 
States Armed Services Center for Research 
of Unit Records (USASCRUR), should be 
contacted and requested to provide the 
veteran's unit records (for A Company, 
1st Battalion, 7th Marine Regiment, 1st 
Marine Division) for the period of 
September 1950 through December 1950.  

3.  When the development requested above 
has been completed to the extent 
possible, the claim for accrued benefits 
should be readjudicated.  If the benefits 
sought on appeal are not granted in their 
entirety, then the appellant and her 
representative, if any, should be 
furnished a supplemental statement of the 
case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
appellant, however, until she is so notified.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the  expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



